
	
		II
		110th CONGRESS
		1st Session
		S. 2402
		IN THE SENATE OF THE UNITED STATES
		
			December 3, 2007
			Mr. Specter introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for the substitution of the United States in
		  certain civil actions. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the “Foreign Intelligence Surveillance
			 Substitution Act of 2007”.
		2.DefinitionsIn this Act:
			(1)AssistanceThe term assistance means the
			 provision of, or the provision of access to, information (including
			 communication contents, communications records, or other information relating
			 to a customer or communication), facilities, or another form of
			 assistance.
			(2)ContentsThe term contents has the
			 meaning given that term in section 101(n) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1801(n)).
			(3)Covered civil
			 actionThe term covered civil action means a civil
			 action filed in a Federal or State court that—
				(A)alleges that an
			 electronic communication service provider furnished assistance to an element of
			 the intelligence community; and
				(B)seeks monetary or
			 other relief from the electronic communication service provider related to the
			 provision of such assistance.
				(4)Electronic
			 communication service providerThe term electronic
			 communication service provider means—
				(A)a
			 telecommunications carrier, as that term is defined in section 3 of the
			 Communications Act of 1934 (47 U.S.C. 153);
				(B)a provider of an
			 electronic communication service, as that term is defined in section 2510 of
			 title 18, United States Code;
				(C)a provider of a
			 remote computing service, as that term is defined in section 2711 of title 18,
			 United States Code;
				(D)any other
			 communication service provider who has access to wire or electronic
			 communications either as such communications are transmitted or as such
			 communications are stored;
				(E)a parent,
			 subsidiary, affiliate, successor, or assignee of an entity described in
			 subparagraph (A), (B), (C), or (D); or
				(F)an officer,
			 employee, or agent of an entity described in subparagraph (A), (B), (C), (D),
			 or (E).
				(5)Element of the
			 intelligence communityThe term element of the intelligence
			 community means an element of the intelligence community specified in or
			 designated under section 3(4) of the National Security Act of 1947 (50 U.S.C.
			 401a(4)).
			3.Substitution of
			 the United States in certain actions
			(a)In
			 general
				(1)CertificationNotwithstanding
			 any other provision of law, a Federal or State court shall substitute the
			 United States for an electronic communication service provider with respect to
			 any claim in a covered civil action as provided in this subsection, if the
			 Attorney General certifies to that court that—
					(A)with respect to
			 that claim, the assistance alleged to have been provided by the electronic
			 communication service provider was—
						(i)provided in
			 connection with an intelligence activity involving communications that
			 was—
							(I)authorized by the
			 President during the period beginning on September 11, 2001, and ending on
			 January 17, 2007; and
							(II)designed to
			 detect or prevent a terrorist attack, or activities in preparation for a
			 terrorist attack, against the United States; and
							(ii)described in a
			 written request or directive from the Attorney General or the head of an
			 element of the intelligence community (or the deputy of such person) to the
			 electronic communication service provider indicating that the activity
			 was—
							(I)authorized by the
			 President; and
							(II)determined to be
			 lawful; or
							(B)the electronic
			 communication service provider did not provide the alleged assistance.
					(2)Substitution
					(A)In
			 generalExcept as provided in subparagraph (B), upon receiving a
			 certification under paragraph (1), a Federal or State court shall—
						(i)substitute the
			 United States for the electronic communication service provider as the
			 defendant as to all claims designated by the Attorney General in that
			 certification; and
						(ii)as
			 to that electronic communication service provider—
							(I)dismiss all
			 claims designated by the Attorney General in that certification; and
							(II)enter a final
			 judgment relating to those claims.
							(B)Continuation of
			 certain claimsIf a certification by the Attorney General under
			 paragraph (1) states that not all of the alleged assistance was provided under
			 a written request or directive described in paragraph (1)(A)(ii), the
			 electronic communication service provider shall remain as a defendant.
					(3)Procedures
					(A)Tort
			 claimsUpon a substitution under paragraph (2), for any tort
			 claim—
						(i)the
			 claim shall be deemed to have been filed under section 1346(b) of title 28,
			 United States Code, except that sections 2401(b), 2675, and 2680(a) of title
			 28, United States Code, shall not apply; and
						(ii)notwithstanding
			 any other provision of law, the claim shall be deemed timely filed against the
			 United States if it was timely filed against the electronic communication
			 service provider.
						(B)Constitutional
			 and statutory claimsUpon a substitution under paragraph (2), for
			 any claim under the Constitution of the United States or any Federal
			 statute—
						(i)the
			 claim shall be deemed to have been filed against the United States under
			 section 1331 of title 28, United States Code;
						(ii)with respect to
			 any claim under a Federal statute that does not provide a cause of action
			 against the United States, the plaintiff shall be permitted to amend such claim
			 to substitute, as appropriate, a cause of action under—
							(I)section 704 of
			 title 5, United States Code (commonly known as the Administrative Procedure
			 Act);
							(II)section 2712 of
			 title 18, United States Code; or
							(III)section 110 of
			 the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1810);
							(iii)notwithstanding
			 any other provision of law, the statutes of limitation applicable to the causes
			 of action identified in clause (ii) shall not apply to any amended claim under
			 that clause, and any such cause of action shall be deemed timely filed if any
			 Federal statutory cause of action against the electronic communication service
			 provider was timely filed; and
						(iv)notwithstanding
			 any other provisions of law, for any amended claim under clause (ii) the United
			 States shall be deemed a proper defendant under any statutes described in that
			 clause, and any plaintiff that had standing to proceed against the original
			 defendant shall be deemed an aggrieved party for purposes of proceeding under
			 section 2712 of title 18, United States Code, or section 110 of the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1810).
						(C)Discovery
						(i)In
			 generalIn a covered civil action in which the United States is
			 substituted as party-defendant under paragraph (2), any plaintiff may serve
			 third-party discovery requests to any electronic communications service
			 provider as to which all claims are dismissed.
						(ii)Binding the
			 governmentIf a plaintiff in a covered civil action serves
			 deposition notices under rule 30(b)(6) of the Federal Rules of Civil Procedure
			 or requests under rule 36 of the Federal Rules of Civil Procedure for admission
			 upon an electronic communications service provider as to which all claims were
			 dismissed, the electronic communications service provider shall be deemed a
			 party-defendant for purposes rule 30(b)(6) or rule 36 and its answers and
			 admissions shall be deemed binding upon the Government.
						(b)Certifications
				(1)In
			 generalFor purposes of substitution proceedings under this
			 section—
					(A)a certification
			 under subsection (a) may be provided and reviewed in camera, ex parte, and
			 under seal; and
					(B)for any
			 certification provided and reviewed as described in subparagraph (A), the court
			 shall not disclose or cause the disclosure of its contents.
					(2)NondelegationThe
			 authority and duties of the Attorney General under this section shall be
			 performed by the Attorney General or a designee in a position not lower than
			 the Deputy Attorney General.
				(c)LimitationsThis
			 section, including any Federal statute cited in this section that operates as a
			 waiver of sovereign immunity, constitute the sole waiver of sovereign immunity
			 with respect to any covered civil action.
			(d)Civil actions
			 in State courtFor purposes of section 1441 of title 28, United
			 States Code, any covered civil action that is brought in a State court or
			 administrative or regulatory bodies shall be deemed to arise under the
			 Constitution or laws of the United States and shall be removable under that
			 section.
			(e)Rule of
			 constructionExcept as expressly provided in this section,
			 nothing in this section may be construed to limit any immunity, privilege, or
			 defense under any other provision of law, including any privilege, immunity, or
			 defense that would otherwise have been available to the United States absent
			 its substitution as party-defendant or had the United States been the named
			 defendant.
			(f)Effective date
			 and applicationThis section shall apply to any covered civil
			 action pending on or filed after the date of enactment of this Act.
			
